Citation Nr: 0109483	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether a December 1996 rating decision that assigned a 
noncompensable evaluation for tinnitus contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO assigned a 
noncompensable disability evaluation for tinnitus effective 
from August 1996.  The veteran did not appeal this decision.

2.  The December 1996 rating decision was supported by the 
evidence of record and has not been shown to be clearly and 
unmistakably erroneous, in either fact or law.


CONCLUSION OF LAW

The December 1996 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the December 1996 rating decision 
which assigned a noncompensable evaluation for tinnitus 
contained clear and unmistakable error.  He contends that the 
RO should have assigned a 10 percent disability evaluation.  
As the veteran did not file a timely appeal of that rating 
decision, that decision is final and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the decision will be reversed or amended.  38 C.F.R. 
§§ 3.104(a), 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the December 
1996 rating decision included the veteran's service medical 
records and an October 1996 VA examination.  The service 
medical records show that the veteran complained of tinnitus 
in February 1987 and February 1989.  In February 1987, the 
veteran complained of ringing of the left ear.  In February 
1989, he complained of tinnitus as one of several symptoms 
and was assessed with bilateral eustachian tube dysfunction. 

At the October 1996 VA audiological examination, the veteran 
reported noise exposure to weapons, aircraft, and heavy 
equipment while in the military.  He described his tinnitus 
as occasional bilateral ringing that did not affect sleep or 
daily activities.  It was not present for subjective 
matching.  At the general examination, the veteran reported 
exposure to aircraft noise from 1986 to 1990.  He now had 
ringing of the left ear that could occur at any time and 
often occurred in quiet settings.  The veteran was assessed 
with stated history of tinnitus.  

At the time of the December 1996 rating decision, the RO 
assigned a noncompensable schedular evaluation for tinnitus 
pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1996).  
Under this Diagnostic Code, tinnitus that was persistent as a 
symptom of head injury, concussion or acoustic trauma was 
assigned a 10 percent disability evaluation.

Upon a review of the law and record before the RO at the time 
of the December 1996 rating decision, the Board concludes 
that the correct facts were before the RO and that the RO 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at its decision.  The 
RO relied upon the subjective complaints and clinical 
findings of the VA examination.  The veteran was not 
experiencing tinnitus at the time of the examination, and he 
described his tinnitus as occasional, occurring at any time, 
and not interfering with normal activities.

Accordingly, the Board finds that the RO did not commit clear 
and unmistakable error when it determined that the veteran's 
tinnitus was not persistent, and therefore, did not warrant a 
compensable evaluation.  While the Board acknowledges that 
tinnitus need not be continual in order to be persistent, it 
would most likely need to be more than occasional.  Whether 
the tinnitus interfered with sleep or daily activities was 
relevant because it was indicative of the frequency and 
duration of the tinnitus.  Therefore, the RO did not commit 
error by relying upon the veteran's self-report of the 
frequency and effect of his tinnitus.  In short, the RO 
properly exercised its adjudicative judgment and a simple 
disagreement as to how facts were weighed or evaluated cannot 
be the basis for a finding of clear and unmistakable error.  
Accordingly, the benefit sought on appeal is denied.


ORDER

As the December 1996 rating decision did not contain clear 
and unmistakable error, the appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

